Citation Nr: 1713156	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-11 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected psychiatric disorder, including depression and PTSD.

2.  Entitlement to special monthly compensation (SMC) based on being permanently housebound.


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to September 2001. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision in June 2009 by the Department of Veteran Affairs (VA) Regional Office (RO) in San Diego, California, that granted a 40 percent rating for degenerative disc disease of the lumbar spine, and denied ratings in excess of 10 percent for left and right foot disabilities.

These claims were before the Board in December 2015. Then, the Board found that the issue of TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (in the context of an initial adjudication of a claim of entitlement to service-connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability")  The Board remanded the claim for entitlement to a TDIU for additional development regarding the Veteran's unemployability and to determine an effective date prior to October 17, 2011; the date which the Veteran received total service-connected disability.  The RO issued a supplemental statement of the case (SSOC) in November 2016.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder, including depression and PTSD alone has precluded him from securing or following substantially gainful occupation. 

2.  In addition to the Veteran's psychiatric disorder, the Veteran has had additional service-connected disabilities of degenerative disc disease, lumbar spine with intervertebral disc syndrome, bowel dysfunction, and erectile dysfunction, status post calcaneus of the left foot, status post calcaneus of the right foot, status post-operative right gynecomastia and status post-operative left gynecomastia; (independent of TDIU) ratable at 60 percent or more for the entire appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for a TDIU, based solely on a psychiatric disorder including depression and PTSD, have been met from February 4, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

2.  The criteria for special monthly compensation at the housebound rate have been met, effective February 4, 2009.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim. The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  TDIU

Pursuant to Rice, 22 Vet. App. 453, the Board assumes jurisdiction over the claim for TDIU, which is considered part and parcel of the claim for an increased rating for the Veteran's service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome, to include bowel and erectile dysfunction, status post calcaneus of the right foot, status post calcaneus of the left foot on appeal filed on February 4, 2009.  See also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (TDIU is "not a separate claim for benefits," and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or ... as part of a claim for increased compensation," and bifurcation of a claim is generally a matter within VA's discretion).  Therefore, the TDIU claim dates back to the earliest time that the increased rating claims on appeal, previously adjudicated by the Board in December 2015, were originally filed, on February 4, 2009.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities precluded them from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

For the entire appeal period, the Veteran has been in receipt of a 70 percent evaluation for a psychiatric disorder to include depression and PTSD.  Therefore, he meets the criteria for schedular consideration for TDIU based on the psychiatric disorder alone. 

In a VA Form 21-8940 dated October 2004 the Veteran indicated that March 2002 was the last time he was employed fulltime.  He reported working for 20 hours a week between the years of 2001 and 2002 at Ameriquest Mortgage Company as an account executive.  The Veteran reported that his income was $1166 per month.  He also reported working 20 hours from May to August 2002 with Countrywide Home as a home loan consultant with monthly earnings of $2000 per month.

In a May 2004 VA examination the examiner noted that the Veteran had "difficulty establishing and maintaining work relationships because of his depression."  A May 2004 session with Dr. C.V.S. MS, Licensed Marriage and Family Therapist (LMFT), indicated that the Veteran displayed impairment in work relations. 

In a June 2004 general observation from Dr. C.V.S., observed that the Veteran's "agitated depression and anxiety are severely affecting his relationships and his employment possibilities.  His physical and resulting emotional limitations narrow the scope of his employability."

In a subsequent October 2004 letter from Dr. C.V.S. it was reported that the Veteran reflected daily "about his limitations for career possibilities due to his physical and emotional limitations" related to his PTSD stressors.  

A February 2005 VA examination reflected that the Veteran had worked as a loan consultant for 11 months after leaving the military.  The examiner reported that the Veteran last worked in August 2002 and since that time he spent his days staying home.  In an addendum the examiner reported that the Veteran worked in the mortgage industry for 8 months in 2001 at Ameriquest Mortgage Co. and Countrywide Mortgage for 3 months between the years 2001 to 2002.  The Veteran stated that he "eventually stopped working because of his physical condition."

An April 2005 VA examination reported that prior to entering the service the Veteran had no known stressors for PTSD.  The examiner further reported at that time the Veteran had been fired from one job and had been "let go [from the other] due to poor performance."  The examiner opined that "it is quite clear [the Veteran] is having significant employment problems having been let go from two jobs.  The future employment status is unknown." 

In an October 2013 VA disabilities benefits questionnaire (DBQ) the examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work school, family relations, judgment, thinking and/or mood.  The Veteran reported that after getting out of the Marines he worked in the mortgage business. The Veteran reported that he only works part-time in his wife's business.  The examiner noted that the Veteran displayed symptoms including: mild memory loss, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner also reported that "it appears the claimant's condition [PTSD] has worsened and he is unable to work independently, only helping out in his wife's business on occasion doing menial tasks such as shredding files."

The Board finds that the evidence supports a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected psychiatric disorder including depression and PTSD.  The Veteran is competent to report his symptoms, education history, and work history, and the Board finds that these reports are credible.

In short, the evidence tends to show that the Veteran is unable maintain or follow substantially gainful employment as a result of his psychiatric disorder including depression and PTSD.  Throughout the appeal period both the Veteran's treating therapist and VA examiners have noted that the Veteran was unable to maintain employment.  Furthermore, it has been documented that the Veteran is unable to concentrate or perform complex tasks needed to secure employment.  Lastly, the part-time work performed by the Veteran with his wife does not rise to the level of substantially gainful employment because his employment is in a protected environment (i.e. his wife's business).  

The final question is whether the effective date of the TDIU claim is the date the claim was raised by the record or the date that the Veteran was service-connected for an applicable disability.

Based on the evidence presented, and with resolution of doubt in the Veteran's favor, the Board finds that the claim for TDIU is warranted from February 4, 2009, the date he submitted claims for increased rating that were the basis of the Board's jurisdiction for TDIU in the December 2015 Board decision. 

III.  Special Monthly Compensation

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.

In this case, the Veteran was assigned a TDIU based solely due to his psychiatric disorder including depression and PTSD.  Although PTSD was not rated as 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total." See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

The issue of entitlement to SMC is deemed a part of the TDIU and rating claims before the Board.  Id.  The Veteran has met the minimum threshold for the entire appeal period; he had a single service-connected disability rated as total (i.e. his psychiatric disorder) as of February 4, 2009.  

Next, for the entire appeal period, the Veteran's separate service-connected disabilities combine to a level of at least 60 percent, without consideration of the separately rated psychiatric disorder.  Since February 2009, the Veteran has been service-connected for the following disorders: degenerative disc disease, lumbar spine with intervertebral disc syndrome, bowel dysfunction, and erectile dysfunction (40 percent); status post calcaneus, right foot (10 percent); status post calcaneus, left foot (10 percent); scars, status post-operative right gynecomastia (10 percent) scars, status post-operative left gynecomastia (10 percent); and scar on the occipital scalp (0 percent)  The Veteran subsequently, became service-connected for additional disorders and received increased rating for others.  However, based on the listed disorders above, the Veteran had combined separate service-connected disability rating of 60 percent.  See 38 C.F.R. § 4.25.

Thus, the Veteran has a single service-connected disability rated as 100 percent by way of his TDIU predicated on his service-connected psychiatric disorder, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  Therefore the criteria for SMC at the housebound rate were met as of February 4, 2009.  


ORDER

Entitlement to TDIU is granted, effective February 4, 2009.

Special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective February 4, 2009, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


